Citation Nr: 0810482	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  03-34 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 60 percent for a 
cervical spine disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to October 
1994.

This matter comes before the Board on appeal from a March 
2005 decision of the Regional Office (RO) in Denver, 
Colorado, which confirmed and continued a 60 percent rating 
for a cervical spine disorder.  

The veteran appeared at a video conference hearing before the 
undersigned in November 2006.  The hearing transcript is of 
record.

In March 2007, the Board remanded the present matter for 
additional development.  The case has been returned for 
further appellate review.

In September 2002, the RO granted service connection for a 
cervical spine disorder, rated as 100 percent disabling 
effective August 29, 2001 and 60 percent disabling effective 
October 1, 2001.  The veteran appealed the assigned effective 
date thereafter.  He did not appeal any assigned rating, 
however.  Thus, the claim in this regard became final.  In 
November 2004, the RO received the veteran's informal claim 
seeking an increased rating, and as noted above in March 
2005, it confirmed and continued the assigned 60 percent 
rating.  Given the aforementioned procedural development, and 
despite any other previous characterizations, the issue 
before the Board is as stated on the title page of this 
decision, and the decision below is based on such.


FINDING OF FACT

The veteran does not have unfavorable ankylosis of the entire 
spine.


CONCLUSION OF LAW

The criteria for the assignment of an rating in excess of 60 
percent for a cervical spine disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Codes 5237, 5243 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities. 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2007) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (2007).

The RO received the veteran's claim in November 2004.  
Therefore, the Board must apply the rating criteria in effect 
at that time to determine whether the veteran warrants an 
increased rating.  

Under the criteria of Diagnostic Code 5237 and 5243, 
effective September 26, 2003, with or without symptoms such 
as pain, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the following 
ratings will apply.  

A 10 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
the combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 degrees; 
or, the combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in an abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees, but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating and unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  

Second, for purposes of VA compensation, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Third, in exceptional cases, an examiner may state that, 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
the regulation.  Fourth, each range of motion should be 
rounded to the nearest 5 degrees.

Under the criteria in Diagnostic Code 5243, intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
evaluated either under the general rating for disease and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
This formula is discussed below.

Under the criteria of Diagnostic Code 5243, intervertebral 
disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months.  A maximum 
60 percent rating is warranted when rating based on 
incapacitating episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least four weeks, but less than 6 weeks, during the 
past 12 months.  A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months, and a 10 percent rating is assigned with the 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the post appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).






Legal Analysis

The veteran contends that a higher rating is warranted for 
his cervical spine disorder.  For the reasons stated below, 
the Board finds that an increased rating is not warranted.  

The veteran is currently rated at 60 percent for his cervical 
spine disorder.  As discussed above, the only Diagnostic Code 
currently in effect that provides a rating in excess of 60 
percent is Diagnostic Code 5237, which provides for a 100 
percent rating when there is unfavorable ankylosis of the 
entire spine.  Ankylosis means "immobility and consolidation 
of a joint due to disease, injury, or surgical procedure."  
Dorland's Illustrated Medical Dictionary 92 (30th ed. 2003).

The evidence does not show, nor has the veteran contended, 
that he has unfavorable ankylosis of the entire spine.  VA 
examinations performed in connection with this appeal in 
February 2005 and December 2005 do not indicate that the 
veteran has unfavorable ankylosis of the entire spine.  They 
have all indicated that the veteran has some range of motion.  

In February 2005, the veteran had cervical forward flexion of 
35 degrees.  The veteran had flexion with pain up to 42 
degrees, and extension was 35 degrees, with pain the veteran 
had extension to 40 degrees.  Lateral bending left and right 
was 40 degrees with some pain and discomfort, and lateral 
rotation to the left and right was 45 degrees with some pain.  
The veteran noted increased pain in the back of the neck and 
some impaired endurance when lifting five pound weights.  
There was no atrophy of the veteran's muscles, and deep 
tendon reflexes were equal on both biceps and triceps jerks.  
The sensory examination was intact.  The examiner noted that 
relevant to DeLuca, the veteran lost 7 degrees of flexion due 
to pain and impaired endurance, with a 5 degree loss of 
extension due to pain and impaired endurance.  Rotation left 
and right did not show any loss due to pain or impaired 
endurance.

In December 2005, the veteran had range of flexion in his 
cervical spine to 28 degrees with pain at the back of the 
neck.  Left lateral bending was 18 degrees with pain at the 
end of the motion.  Right lateral bending was 20 degrees, 
with pain at the end of the motion.  Extension was 28 degrees 
with pain on the right side and stiffness.  Lateral rotation 
left was 20 degrees with stiffness.  Lateral rotation right 
was 28 degrees with some stiffness.  Even when considering 
the mandates of DeLuca v. Brown, 8 Vet. App. 202 (1995), 
there is no evidence of increased impairment due to weakness, 
fatigability, incoordination, or pain on movement so as to 
warrant the assignment of a higher rating. 

The Board has also considered the potential application of 
various other provisions of the regulations governing VA 
benefits, whether or not they were raised by the veteran as 
well as the entire history of the veteran's disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board acknowledges that the record 
reflects that the veteran has experienced various 
neurological symptoms with his upper extremities, in 
particular his left arm.  Private medical records suggest 
that these might be connected to his cervical spine 
disability.  A separate rating for these symptoms is not 
warranted, however.  Diagnostic Code 5293, as in effect in 
2001, already accounts for this disability.  
See 38 C.F.R. § 4.72 (2001), Diagnostic Code 5293.  
Therefore, to assign a separate evaluation for any upper 
extremity disability would constitute pyramiding (or awarding 
benefits for the same disability twice), contrary to the 
provisions of 38 C.F.R. § 4.14 (2007).  Therefore, a separate 
evaluation based on these symptoms is not warranted.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application, and the claim is denied.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5237.

It is noted, however, that in Hart v. Mansfield, 21 Vet. App. 
505 (2007), the Court held that "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings."  Nonetheless, as demonstrated above, the 
Board finds that "staged ratings" are not appropriate in 
this case, as there is no evidence that the veteran's 
disability has varied over time to warrant an increased 
rating.  Otherwise, there is no evidence to show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.

Extraschedular Consideration

The veteran has indicated that due to his injuries, he was 
forced to be hospitalized.  The veteran has also indicated 
that he has been forced to choose between going to work while 
in pain or losing income.  The record corroborates the 
veteran's statements.  However, the evidence does not show 
that his disability necessitates frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The referral 
for consideration of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) (2007) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in January 2005 prior to the initial 
adjudication of the claim in March 2005.  A letter was also 
sent in May 2005.  The VCAA letter notified the veteran of 
VA's and of his responsibilities with relevance to his claim.  
The letter informed the veteran that he should submit any 
additional evidence that is not currently of record.  The 
Board finds that VA has satisfied the four elements of 
Pelegrini, supra.

To whatever extent the decision of the Court in Dingess v. 
Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  The appellant was sent a letter compliant with 
Dingess in March 2006 and the claim was subsequently 
readjudicated in a November 2007 Supplemental Statement of 
the Case.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  The appellant has not been prejudiced.  The record 
establishes that the appellant has been afforded a meaningful 
opportunity to participate in the adjudication of his claim.

With regard to the November 2007 Supplemental Statement of 
the Case, the Board observes that although the address was 
otherwise correct, the abbreviation for the state was CA (for 
California) instead of the proper abbreviation CO (for 
Colorado).  Both the ZIP code, street address, and town were 
correct.  There is no indication in the record that the 
November 2007 Supplemental Statement of the Case was returned 
to sender.  Therefore, the Board will utilize the presumption 
of regularity and finds that despite the mistake in the state 
abbreviation, the veteran's Supplemental Statement of the 
Case was successfully delivered.  See Ashley v. Derwinski, 2 
Vets. App. 307 (1992) (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926) ("Presumption of 
regularity" supports the official acts of public officers, 
to include proper mailing of notification of decisions) and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.

Here, the VCAA duty to notify has not been satisfied with 
respect to the requirements set forth by Vazquez-Flores.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran has shown actual knowledge of the information 
necessary to support his claim.  The veteran understands that 
medical evidence would assist in supporting his claim; he has 
assisted the RO in obtaining numerous medical records 
pertaining to his claim.  Additionally, the veteran has 
submitted payroll records, indicating that he understands 
that exceptional absence from work could justify an increased 
rating.  The veteran has thus shown actual knowledge.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has received the veteran's service 
medical records and private medical records.  

Assistance to the veteran shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran has been provided with multiple examinations by 
VA in February 2005 and December 2005.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006)


ORDER

Entitlement to a rating in excess of 60 percent for a 
cervical spine disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


